[Cite as Rocky River v. Ghaster, 2012-Ohio-177.]


         Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                           JOURNAL ENTRY AND OPINION
                                   No. 96754



                           CITY OF ROCKY RIVER
                                                         PLAINTIFF-APPELLANT

                                                   vs.

                             PAMELA A. GHASTER
                                                         DEFENDANT-APPELLEE




                                         JUDGMENT:
                                         DISMISSED


                                Criminal Appeal from the
                              Rocky River Municipal Court
                         Case Nos. 07 CRB 1992 and 07 CRB 2173

        BEFORE:           E. Gallagher, J., Celebrezze, P.J., and S. Gallagher, J.

    RELEASED AND JOURNALIZED:                               January 19, 2012
 ATTORNEYS FOR APPELLANT
                                     2

Andrew E. Bemer
Director of Rocky River Law Dept.
By: Michael J. O’Shea
Rocky River Law Dept.
21012 Hilliard Blvd.
Rocky River, Ohio 44116


ATTORNEY FOR APPELLEE

Kenneth D. Myers
6100 Oak Tree Blvd.
Suite 200
Independence, Ohio 44131




EILEEN A. GALLAGHER, J.:

     {¶ 1} Appellant, the city of Rocky River, appeals a Rocky River

Municipal Court judgment wherein the court found that the prosecuting

attorney had no standing to move the court to hold a probation violation

hearing in regard to appellee Pamela Ghaster and struck from the record the

prosecutor’s corresponding motion. On appeal, the prosecutor argues that it

has the authority to report and request hearings for community control

sanction violations. Sua sponte we dismiss this appeal due to the failure of

the city to comply with R.C. 2945.67 and App.R. 5(C).

     {¶ 2} The record reveals that on April 14, 2011, the prosecutor filed a
                                       3

“report of probation violation and motion for court to conduct a probation

violation hearing,” wherein the prosecutor moved the trial court to “issue a

probation violation complaint and, thereafter, conduct a probation violation

hearing for the [appellee].” The trial court denied the prosecutor’s motion

on April 18, 2011, holding that the prosecutor lacked the requisite standing

to present such a motion. The court further struck the prosecutor’s motion

from the record.    On April 19, 2011, the prosecutor filed a motion for

reconsideration, that the trial court denied on April 20, 2011.               The

prosecutor subsequently brought the present appeal of both the trial court’s

April 18, 2011 decision denying the prosecutor’s motion and the court’s April

20, 2011 denial of the motion to reconsider.

      {¶ 3} R.C. 2945.67 provides the court of appeals with jurisdiction to

hear appeals taken by the State and provides:

      (A) A prosecuting attorney, village solicitor, city director of law,
      or the attorney general may appeal as a matter of right any
      decision of a trial court in a criminal case, or any decision of a
      juvenile court in a delinquency case, which decision grants a
      motion to dismiss all or any part of an indictment, complaint, or
      information, a motion to suppress evidence, or a motion for the
      return of seized property or grants postconviction relief pursuant
      to sections 2953.21 to 2953.24 of the Revised Code, and may
      appeal by leave of the court to which the appeal is taken any
      other decision, except the final verdict, of the trial court in a
      criminal case or of the juvenile court in a delinquency case. In
      addition to any other right to appeal under this section or any
      other provision of law, a prosecuting attorney, city director of
      law, village solicitor, or similar chief legal officer of a municipal
                                        4

      corporation, or the attorney general may appeal, in accordance
      with section 2953.08 of the Revised Code, a sentence imposed
      upon a person who is convicted of or pleads guilty to a felony.

      {¶ 4} If the city   seeks to obtain a discretionary review of a ruling of

substantive law, the city must follow the proper procedure and comply with

App.R. 5(C), which requires the city to obtain leave of court to appeal. State

v. Selinka, 8th Dist. No. 89120, 2007-Ohio-5435, 2007 WL 2949296, ¶ 9.

      {¶ 5} “Because R.C. 2945.67 creates an exception to the general rule

against the State taking an appeal as of right in a criminal case, we believe

the statute must be strictly construed and any appeal taken by the state as

of right strictly comply with the terms of the statute.” State v. Rivers, 8th

Dist. No. 86663, 2006-Ohio-3949, 2006 WL 2170602, ¶ 14, quoting State v.

Sanders, 2d Dist. No. 94-CA-48 (Nov. 30, 1994).

      {¶ 6} In order for this court to have jurisdiction, there must be full

compliance with the mandatory provisions of the statute.            Absent full

compliance the appeal must be dismissed. State v. Padavick, 8th Dist. No.

49585, 1985 WL 8404 (Nov. 1, 1985), citing State v. Leary, 47 Ohio App.2d

1, 351 N.E.2d 793 (8th Dist. 1975).

      {¶ 7} In the case sub judice, the record reveals that the prosecutor failed

to seek leave to appeal the trial court’s decision on substantive law in

accordance with R.C. 2945.67 and App.R. 5(C). Therefore, we find that the
                                               5

prosecutor’s appeal is statutorily barred. We are without jurisdiction to hear

this appeal.

       {¶ 8} Accordingly, appeal dismissed.

       It is ordered that appellee recover from appellant costs herein taxed.

       A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.




EILEEN A. GALLAGHER, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
SEAN C. GALLAGHER, J., CONCUR